WiNslow, J.
The offer of the defendant was in legal effect that if the Daisy Roller Mill Company would, within a reasonable time, build a flouring mill of a certain description upon Quebec pier, he would pay the company the sum of $1,000. This was a continuing offer, made to the mill company through Mr. Bardon, revocable until accepted. It appears that the mill company, relying upon this offer, and before any revocation thereof, built the required mill on the required site, within a reasonable time. These facts made a binding contract, within all the authorities upon the subject. The doctrine is well settled in this court, and the authorities are collected in Gibbons v. Grinsel, 19 Wis. 365-371, where it is said that all the authorities agree that, where “ the persons to whom the subscriptions run have expended money or incurred obligations on the faith of such subscriptions, it is sufficient consideration to support the promise to pay.” See 26 Am. Law Reg. (N. S.), 2; also, authorities collected in 24 Am. & Eng. Ency. of Law, *331. No formal acceptance was necessary. The expending of money and erection of the building in accordance with the offer is a sufficient acceptance, as well as a-consideration. Richelieu Hotel Co. *223v. International M. E. Co. 140 Ill. 248. The assumption of a liability or obligation, or the doing of some unequivocal act, such as the expending of money or erection of a building in accordance with the proposition and upon the faith of the subscription, is a sufficient acceptance. Cottage St. M. E. Church v. Kendall, 121 Mass. 528. After such an acceptance there can be no withdrawal of the offer. The cases, of Methodist Episcopal Church v. Sherman, 36 Wis. 404, and Leonard v. Lent, 43 Wis. 83, where subscriptions to assist in paying off church debts were held not binding because never accepted by the church corporation or by any authorized agent of the corporations in ¡any way, have no bearing on this case.
By the Court.— Judgment affirmed.
Maeshall, J., took no part.